Citation Nr: 9935325	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  96-36 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for rectal cysts.

4.  Entitlement to service connection for chronic fatigue.

5.  Entitlement to service connection for a nasal condition 
with loss of the sense of smell.

6.  Entitlement to service connection for anemia.

7.  Entitlement to service connection for cataracts

8.  Entitlement to service connection for health problems of 
the veteran's children.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, L.Z.


ATTORNEY FOR THE BOARD

Mark D. Hindin


REMAND

The veteran had active service from January 1945 to August 
1946.

This appeal arises from a November 1995 rating decision of 
the Albaquerque, New Mexico, Department of Veterans Affairs 
(VA) regional office (RO).  

The veteran was afforded a hearing before a member of the 
Board of Veterans' Appeals (Board) in May 1997.  In November 
1997, the Board issued a decision in which it denied 
entitlement to service connection for thyroid cancer, and 
remanded the first six issues listed on the front page of 
this decision for further development.

The Board also pointed out that the veteran had expressed 
disagreement with the denial of service connection for 
cataracts. 

In October 1998, the RO issued a rating decision in which it 
again denied entitlement to service connection for prostate 
cancer and diabetes, as well as entitlement to service 
connection for cataracts, health problems of the veteran's 
children, tonsillitis, and hypothyroidism.

In January 1999, the RO issued a statement of the case as to 
the issues of entitlement to service connection for cataracts 
and entitlement to service connection for children's health 
problems as secondary to his exposure to ionizing radiation.  
In a statement dated prior to the issuance of the statement 
of the case, but received after its issuance, the veteran's 
representative expressed disagreement with the denials of 
service connection of all the conditions considered in the 
October 1998 rating decision.  In February 1999, the veteran 
submitted a substantive appeal in which he referred to the 
denials of service connection for residuals of exposure to 
ionizing radiation.  His representative furnished an 
accompanying statement in which he disagreed with the denial 
of service connection for his children's health problems.

The Board points out that no statement of the case has been 
issued in response to the notice of disagreement with the 
denials of service connection for tonsillitis and 
hypothyroidism.  38 U.S.C.A. § 7105; see Manlincon v. West, 
12 Vet. App. 238 (1999); Tablazon v. Brown, 8 Vet. App. 359, 
361 (1995) (the filing of a notice of disagreement initiates 
the appellate process)  see also Ledford v. West, 136 F.3d 
776 (Fed. Cir 1998); Collaro v. West, 136 F.3d 1304 (Fed. 
Cir. 1998); Buckley v. West, 12 Vet. App. 76 (1998).

While the case was in remand status the Board member who 
conducted the veteran's May 1997 hearing ceased his 
employment with the Board.  In a letter dated in November 
1999, the veteran was informed of this fact, and was 
requested to clarify whether he desired another hearing 
before a current member of the Board.  Later in November 
1999, the veteran responded by indicating that he desired a 
hearing before another Member of the Board at the RO.

In view of the veteran's request for another hearing, this 
case must be REMANDED for the following action:

The RO should afford the veteran an 
opportunity for a hearing before a Member 
of the Board at the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



